Citation Nr: 0529741	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  98-19 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, characterized as a major depressive disorder.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1974 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Department 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, which denied service connection for a 
psychiatric disability.

In February 2005, the Board found that new and material 
evidence had been received to reopen the claim for service 
connection for a psychiatric disability.  Additionally, the 
Board remanded for further development.  The case has been 
returned for final appellate determination.  Subsequent to 
the case being returned to the Board additional argument and 
evidence was submitted on behalf of the appellant, but as 
this is deemed irrelevant to the issue currently on appeal; 
there is no need to refer the claim to the RO for additional 
consideration.  See 38 C.F.R. § 20.1304 (2004).  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  A chronic acquired psychiatric disability was not present 
in service, a psychosis was not exhibited within the first 
post service year, and a psychiatric disability is not 
otherwise related to his active service.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
military service and a psychosis did not manifest itself to a 
compensable degree within one year after the date of 
separation from such service.  38 U.S.C.A. §§ 1110, 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in March 
2003, July 2003, February 2004, March 2004, and May 2004.  
Since these letters fully provided notice of elements (1), 
(2), (3), and (4) see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental SOCs (SSOCs), he was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
He was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the June 2004 and August 2004 SSOCs.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in August 1998.  However, the claimant still 
has the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notices provided to the 
veteran in 2003, 2004, and 2005 were not given prior to the 
first adjudication of the claim, the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notices were 
provided, the case was readjudicated and an additional SSOC 
was provided to the veteran in June 2004.  

Service medical records, treatment records from VA Medical 
Center (VAMC) Little Rock, records from John L. McClellan 
Memorial Veterans Hospital, evaluation from D.A. Stevens, 
PhD, letters from G.C. Evans, M.D., records from B. Wall, 
M.D., summary from L.T. West, and several lay statements have 
been received and associated with the claims folder.  The 
veteran has not identified any outstanding medical records 
that would be pertinent to the claim on appeal.  VA afforded 
the veteran examinations in May 1977, July 1998 and March 
2005.  Therefore, the Board finds that VA has satisfied its 
duty to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  



Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Where a veteran served 90 days or more during a period of 
war, and a psychosis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 (a) 
(2004). Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Service medical records note probable hysterical type 
conversion and depressive reaction in March 1976 due to 
divorce proceedings and personal problems.  Additionally, it 
was reported during this time that he had frequent headaches, 
an inability to sleep, and dizziness attributed to frequent 
arguments and bad nerves for which he took medication.  The 
Report of Medical History at service discharge noted 
depression and nervousness which was situational and also 
noted frequent headaches and dizziness.  

The Board had reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
records from VAMC Little Rock dated from July 1991 to June 
2004 which noted treatment for alcohol abuse and depression 
as a result of family, social, and financial situations; 
records from John L. McClellan Memorial Veterans Hospital 
dated from April 1993 to May 1993 which noted that the 
veteran had been treated for manic depression in 1976;  a 
psychological evaluation from D.A. Stevens, PHD. dated in 
March 1996, which showed depression upon testing and noted 
difficulty in evaluating the veteran's situation due to his 
substance abuse; letters from G.C. Evans, M.D. dated from 
July 1999 to September 2000, who opined that the veteran's 
emotional symptoms are the result of service and knowledge of 
his medical illnesses and that his depression is from losing 
his wife, inability to stay employed, and the delay in 
processing his claim for service connection; records from B. 
Wall, M.D. dated from June 2003 to January 2004, which 
documented treatment for recurrent depressive disorder in 
partial remission, a family history of depression; and a 
treatment summary from L.T. West, a social worker, received 
in June 2004 which noted treatment for major depression.   

In May 1977, the veteran was afforded a VA examination which 
diagnosed explosive personality.  

A March 1996 psychological evaluation report noted that the 
veteran had drug abuse problems in service and currently had 
dysthymia in addition to a personality disorder.  It was 
noted that psychological testing produced highly elevated and 
invalid results, as the veteran tended to overindorse 
negative statements.  It was also reported that a review of 
VA medical records noted symptoms that appeared psychotic as 
early as 1976.  Reports from G. Evans, M.D., dated in July 
1999 and February 2000, refer to the veteran's emotional 
problems prior to service, in service and post service.  The 
latter report concluded that his emotional symptoms are the 
result of mental trauma in service and his potentially fatal 
physical illnesses.  

The veteran was afforded another VA examination in July 1998 
which noted an impression of a single episode of moderate 
major depressive disorder on axis I.

The veteran was given another VA examination in March 2005, 
for which the examiner reviewed the claims folder prior to 
examination.  The psychiatric diagnoses included depressive 
disorder, not otherwise specified on axis I.  The examiner 
commented that it was difficult to assess the veteran's 
depression as he was a limited historian.  Therefore, the 
examiner found it difficult to document the frequency, 
severity, and duration of symptoms.  The examiner opined that 
the veteran was unemployed not secondary to depression per se 
but secondary to axis II personality disorder issues.  
Furthermore, the examiner could not determine whether the 
veteran's current depression was related to service as the 
veteran referenced depression and problems dealing with a 
divorce.  The examiner found that the etiology of the 
veteran's depression in the military and the etiology of his 
current depression are unclear.  The examiner concluded that 
he did not find significant evidence that the veteran's 
depression is the same disorder previously diagnosed without 
speculation.  

Upon review of evidence, the Board finds there is 
insufficient evidence that the veteran's current psychiatric 
disability is related to service.  Though he was treated for 
depressive symptoms in service, it was not shown that he had 
a chronic psychiatric disability.  The preponderance of 
evidence is against a connection between service and current 
disability.  Service records indicate that the veteran 
experienced psychiatric problems during March 1976 as a 
result of his personal difficulties at the time.  Treatment 
records in the year following service reflect some psychotic 
symptomatology exhibited, but work-ups during 
hospitalizations and on VA examination resulted in an 
impression of a personality disorder.  Personality disorders 
are not disabilities for VA compensation purposes.  See 
38 C.F.R. § 3.303 (2004).  There was no indication of an 
acquired psychiatric disability after service discharge until 
many years later.  Psychosis was not manifested to a 
compensable degree within one year after discharge and may 
therefore not be presumed to have been incurred during 
service.  

While the March 1996 psychological report and the reports 
from Dr. Evans reflect that current emotional problems may be 
related to service, the Board finds these reports less 
persuasive than the March 2005 VA examination report.  The 
psychologist suggested that the veteran exhibited symptoms of 
a psychosis within the first post service year, and that is 
corroborated in VA records from that time.  However, 
examinations during that period did not confirm a diagnosis 
of psychosis and none was demonstrated for years after 
service discharge.  Dr. Evans has not pointed to what he has 
used to support his opinion that the veteran's current 
emotional difficulties are due, at least in part, to his 
active service.  The March 2005 VA examination was conducted 
pursuant to a Board remand.  After review of the claims 
folder and examination of the veteran, the examiner indicated 
that the etiology of the veteran's current depression could 
not be determined without resort to speculation.  However, 
service connection may not be based on a resort to pure 
speculation or even remote possibility. See 38 C.F.R. § 3.102 
(2004).  When considering the lack of a chronic psychiatric 
disability exhibited in service, the negative findings during 
the first post service year, and the initial clinical 
confirmation of a chronic psychiatric disability many years 
after service, the Board finds that a clear preponderance of 
the evidence is against the veteran's claim.  Therefore, 
service connection for a psychiatric disability is not 
warranted.     

The Board notes the veteran's contention that his depression 
is a result of active service.  Additionally, there were 
various lay statements from the veteran's sister dated in 
June 1993 and B. Smith dated in August 2003 which stated that 
the veteran had depression.  The veteran and his 
family/friend's lay assertions as to the cause of his 
depression do not constitute competent medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  


ORDER

Entitlement to service connection for a psychiatric 
disability, characterized as a major depressive disorder is 
denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


